PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/771,348
Filing Date: 1 May 2018
Appellant(s): Barlow et al.



__________________
Steven L. Nichols
Registration No. 40,326
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/01/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/01/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3, 5, 7, 8, 11, 14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bibb et al. US Pub No.: 2015/0355911 A1 (hereinafter Bibb) in view of Brunet et al. US Pub. 2011/0125980 A1 (hereinafter Brunet)

Claims 4, 9, 10, 15 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Bibb in view of Brunet as applied above to claims 1 and 6, and further in view of Chen et al. US Pub. 2008/0288762 A1 (hereinafter Chen)

Claims 12 and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Bibb in view of Brunet  and Chen as applied above to claim  6, and further in view of Mittal et al. US Pub. 2006/0015749 A1 (hereinafter Mittal)
(2) Response to Argument
	Claims 1, 6 and 14
With respect to appellant’s argument: Bibb does not address a backup BIOS image, more specifically, Bibb does not teach or suggest principal “BIOS firmware” or the BIOS system and, in addition, “an isolated secure data storage device that comprises a backup copy of the BIOS firmware… [and an] isolated secure data storage device [that] is to store data accessible only to the independent compute core,” i.e., not to the “main system processor.” (Claim 1 (emphasis added. For at least this reason, the rejection of claim 1 should not be sustained.

	With respect to appellant’s argument: the limitation “the independent compute core to open an Application Program Interface (API) during runtime of the computer system in response to receiving a verified message containing secure data to be written to the secure data storage device and to use the API to write the secure data to the secure data storage device”
	Examiner respectfully disagrees with appellant’s argument for the following reasons: Bib discloses (see Brunet Fig. 5 and ¶¶74-75,  backup system 500  (i.e. an independent computer core)… data protection component 533 including an API 535 ¶77, In order to be able to write data files to the storage device 550, for instance, the backup application is configured to use a write command from the command set of the API 535 (i.e. during runtime/(write command) … secure data to be written to the secure data 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bibb to include an independent “compute core” (system) with API during runtime to write the secure data to the secure data storage device. The motivation for doing so would have been to allow the ability to selectively backup digital content in a manner that is inexpensive, convenient, and that restricts the user's ability to corrupt the backed-up content (see Brunet ¶11).

	Claim 2:
	With respect to appellant’s argument: the combination of Bibb and Brunet does not teach the limitation, “a flag of the API, the independent compute core to selectively set the flag to an open or closed state, wherein writing secure data to the secure data storage device can only occur when the flag is an open state”
Examiner respectfully disagrees with appellant’s argument for the following reasons: Brunt teaches   (see Brunet ¶¶18, 70, a mechanical switch to switch the data protection component between the protection state and the open state…flag set to indicate that the media is present; ¶66, status change events the read-only media device supports, the data source issues an initial "GET EVENT STATUS NOTIFICATION" request, and the emulation component responds with a set of coded status fields), disclosing the recited claim limitation.

	Claim 3:

Examiner respectfully disagrees with appellant’s argument for the following reasons: Brunt teaches   (see Brunet ¶¶76-77, a write/read command from the command set of the API; ¶78, selecting commands for the command set of the API 535 that are different than comparable commands of commonplace APIs. For example, the commands of the command set of the API 535 can be those of an obscure API, or can be uniquely provided), disclosing the recited claim limitation.
	Claim 7:
With respect to appellant’s argument: the combination of Bibb and Brunet does not teach the limitation, “updating the backup copy of the BIOS firmware in the secure data storage device based on the secure data of the verified message through the API”
Examiner respectfully disagrees with appellant’s argument for the following reasons: Brunt teaches   (see Brunet ¶¶76-77, a write/read command from the command set of the API; ¶79, the backup application can be configured to use the write command of the API), disclosing the recited claim limitation.
	Claim 8:
With respect to appellant’s argument: the combination of Bibb and Brunet does not teach the limitation, “verifying the received message prior to opening the API checking whether a message length of the received message exceeds an allowed maximum”
Examiner respectfully disagrees with appellant’s argument for the following reasons: Brunt teaches   (see Brunet ¶63, the data source issues a "READ CAPACITY" request to identify the capacity of the writable data storage medium and its block size, (i.e. verifying/checking whether a message length exceeds an allowed maximum) and the emulation component returns this information as well; ¶65, The data source will then repeat the "READ CAPACITY" request, and the emulation component will respond 
	Claims 11:
With respect to appellant’s argument: the combination of Bibb and Brunet does not teach the limitation, “incrementing a message identification value in response to writing of the secure data from a verified message to the secure data storage device”
Examiner respectfully disagrees with appellant’s argument for the following reasons: First, incrementing message identification value is a well-known practice at the time of the claimed invention of communication protocol for data integrity of messages. Brunt teaches   (see Brunet, ¶57, comparing a marker saved on the data backup system with an identifier of the data source such as a volume label. The marker allows the backup application) recognize the data source; ¶74, the communication interface 530 allows the data source 510 to communicate with the emulation component 540 of the backup system 500 according to a communication protocol; ¶75, provides data integrity for software applications, such as the backup application, and data files that have been stored to the storage device 550 by selectively limiting communications between the data source 510 and the storage device 550) and the emulation component returns this information as well), disclosing the recited claim limitation.
	Claim 16:
With respect to appellant’s argument: the combination of Bibb and Brunet does not teach the limitation, ”the independent compute core is further programmed to update, through the API, the backup copy the bios firmware for the computer system located in the isolated secure data storage device comprising a BIOS watchdog system” 
Examiner respectfully disagrees with appellant’s argument for the following reasons: (see Brunet ¶39, … accessible by the backup application which is configured with appropriate application programming interface (API) calls; ¶75,provides data integrity for software applications, such as the backup application, and data files that have been stored to the storage device 550 by selectively limiting communications between the data source 510 and the storage device 550). Disclosing the recited claim limitation.  
	Claim 17:
With respect to appellant’s argument: the combination of Bibb and Brunet does not teach the limitation, “the independent computer core is to change the flag from the closed state to the open state when opening the API in response to receiving the verified message containing secure data to be written to the secure data storage device”
Examiner respectfully disagrees with appellant’s argument for the following reasons: Brunet teaches, (see Brunet Fig. 5 and ¶75, software application that does not use the commands of the API 535 may receive an error message or no response from the data protection component 533 (i.e. selectively set an API flag to an open or closed state, wherein writing secure data to the secure data storage device can only occur when the flag is an open state); ¶70, "GET EVENT STATUS NOTIFICATION" flag set to indicate that the media is present (i.e. selectively setting API flag to an open or close state)). Disclosing the recited claim limitation. 
	Claim 20:
With respect to appellant’s argument: the combination of Bibb and Brunet does not teach the limitation, “the independent compute core comprises a message identification value that is incremented by the independent compute core upon verification of the verified message”
Examiner respectfully disagrees with appellant’s argument for the following reasons: First, incrementing message identification value is a well-known practice at the time of the claimed invention of communication protocol for data integrity of messages. Bibb teaches, (see Bibb ¶48, validating the first boot image can include checking whether the first boot image is corrupted. In another instance, validating the first boot image can include checking whether the first boot image has a valid signature). And Brunt teaches, (see Brunet, ¶57, comparing a marker saved on the data backup system with an identifier of the data source such as a volume label. The marker allows the backup application) recognize the data source; ¶74, the communication interface 530 allows the data source 510 to communicate with the emulation component 540 of the backup system 500 according to a communication protocol; ¶75, provides data integrity for software applications, such as the backup application, and data files that have been stored to the storage device 550 by selectively limiting communications between the data source 510 and the storage device 550) and the emulation component returns this information as well), disclosing the recited claim limitation.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NEGA WOLDEMARIAM/Examiner, Art Unit 2433                

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433                                                                                                                                                                                                                                                                                                                                                                                                
Conferees:
/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        
/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433     

                                                                                                                                                                                                   Requirement to pay appeal forwarding fee.  

In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.